 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

1010 S. 60% Street, West Allis, WI 53214, see Attachment
A,

DOn, 844

Case No.

 

i i

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

1010 S. 60% Street, West Allis, WI 53214, see Attachment A.

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;
a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 21, United States Code, Sections 841 and 846 and illegal narcotics trafficking
conspiracy

The application is based on these facts: See attached affidavit.

C1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Bun Dubbo

Jopyhba 's signature

Steven Deschler, DEA TFO

Printed Name and Title
Sworn to before me and signed in my presence: Ss,
Date: Dene 17, QOLAOD Co
CZ oO

Judge’s signature

 

City and State: Milwat Se Wis ish Y,00844- “WEC Filed 01/ 2Wiitant¢ CG fata? f43 DOCUPE Nidpistrate Judge

4 Printed Name and Title

 

 
 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANTS

I, Steven Deschler, have been duly sworn on oath, state as follows:
1. TRAINING AND EXPERIENCE

1, I am employed as a Detective with the Kenosha Police Department (KPD) and have
been a law enforcement officer for over 24 years. I was amember of the Kenosha Drug Operations
Group from January 2009 to December 2016 and have held a position in other Special
Investigation Units since January 2003. I am also a Task Force Officer with the United States
Department of Justice Drug Enforcement Administration (DEA) since May 2017. In the course
of my duties at the Kenosha Police Department and DEA, I investigate violations of state and
federal narcotics laws, money laundering and other violations of federal law. As such, I am an
investigative or law enforcement officer of the United States within the meaning of Section
2510(7) of Title 18, United States Code, in that Iam empowered by law to conduct investigations

of and to make arrests for federal felony offenses.

2. In connection with my official KPD and DEA duties, I investigate criminal
violations of the Federal Controlled Substance laws, including, but not limited to Title 18, United
States Code, Sections 1956, and 1957, Title 21, United States Code, Sections 841, 843, 846, 848,
952 and 963. I have been involved with various electronic surveillance methods, the debriefing of
defendants, informants, and witnesses, as well as others who have knowledge of the distribution,
transportation, storage and importation of controlled substances. I have participated in the
execution of multiple federal search warrants.

3. I have received training in the area of narcotics investigations, money laundering,
financial investigations and various methods which drug dealers use in an effort to conceal and

1

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 2 of 43 Document 1
 

launder the proceeds of their illicit drug trafficking enterprises. I have participated in numerous
investigations involving violations of State and Federal Narcotics Laws. I have participated or
assisted in numerous Federal and State search warrants for narcotic related offenses which have
resulted in the seizure of United States Currency, vehicles, real estate and jewelry from individuals
involved in narcotic trafficking.

4, 1 have authored and/or aided in investigations that have led to the issuance of
numerous search warrants involving violations of both State and Federal Narcotic Laws. These
warrants involved the search of locations including: residences of targets, their associates and
relatives, “stash houses” (houses used as drug/money storage locations), storage facilities, bank
safe deposit boxes, cellular/camera phones, and computers. Evidence, searched for, and recovered
in these locations has included controlled substances, records pertaining to the expenditures and
profits realized there from, monetary instruments, and various assets that were purchased with the
proceeds of the drug trafficking.

5. Through training, experience, and discussions with other experienced agents;

a. I have learned about the manner in which individuals and organizations distribute
controlled substances in Wisconsin as well as in other areas of the United States;

b. I am familiar with the appearance and street names of various drugs, including
marijuana, heroin, methamphetamine, cocaine, and crack cocaine. I am familiar
with the methods used by drug dealers to package and prepare controlled substances
for sale. I know the street values of different quantities of the various controlled
substances;

c. I am familiar with the coded language utilized over the telephone to discuss drug
trafficking and know that the language is often limited, guarded and coded. I also
know the various code names used to describe controlled substances;

d. I know drug dealers often put telephones in the names of others (nominees) or
obtain pre-paid cellular telephones from companies where no subscriber name or

address is required in order to distance themselves from telephones that they use to

2

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 3 of 43 Document 1
 

facilitate drug distribution. Because drug traffickers go through many telephone
numbers, they often do not pay final bills when they are done using a telephone
number and then are unable to put another line in the name of that subscriber;

I know large-scale drug traffickers often purchase and/or title their assets in
fictitious names, aliases or the names of relatives, associates or business entities to
avoid detection of these assets by government agencies. I know that even though
these assets are in names other than the drug traffickers, the drug traffickers actually
own and continue to use these assets and exercise dominion and control over them;

I know large-scale drug traffickers must maintain on-hand, large amounts of U.S.
currency in order to maintain and finance their ongoing drug business;

I know it is common for drug traffickers to maintain books, records, receipts, notes,
ledgers, airline tickets, receipts relating to the purchase of financial instruments
and/or the transfer of funds, and other papers relating to the transportation, ordering,
sale and distribution of controlled substances. That the aforementioned books,
records, receipts, notes, ledgers, etc., are maintained where the traffickers have
ready access to them;

I know it is common for large-scale drug traffickers to secrete contraband, proceeds
of drug sales and records of drug transactions in secure locations within their
residences, their businesses and/or other locations over which they maintain
dominion and control, for ready access and to conceal these items from law
enforcement authorities or rival drug traffickers. These secure locations include,
but are not limited to, safes, briefcases, purses, locked filing cabinets, and hidden
storage areas in natural voids of a residence;

I know it is common for persons involved in large-scale drug trafficking to maintain
evidence pertaining to their obtaining, secreting, transfer, concealment and/or
expenditure of drug proceeds, such as currency, financial instruments, precious
metals and gemstones, jewelry, books, records of real estate transactions, bank
statements and records, passbooks, money drafts, letters of credit, money orders,
bank drafts, cashier’s checks, bank checks, safe deposit box keys and money
wrappers. These items are maintained by the traffickers within residences,
businesses or other locations over which they maintain dominion and control;

I know large-scale drug traffickers often use electronic equipment such as
telephones (land-lines and cell phones), pagers, computers, telex machines,
facsimile machines, currency counting machines and telephone answering
machines to generate, transfer, count, record and/or store the information described
in the items above, as well as conduct drug trafficking activities;

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 4 of 43 Document 1
 

6.

I know when drug traffickers amass large proceeds from the sale of drugs, the drug
traffickers attempt to legitimize these profits through money laundering activities.
To accomplish these goals, drug traffickers utilize the following methods,
including, but not limited to: domestic and international banks and their attendant
services, securities brokers, professionals such as attorneys and accountants,
casinos, real estate, shell corporations and business fronts and otherwise legitimate
businesses which generate large quantities of currency;

I know drug traffickers commonly maintain addresses or telephone numbers in
books or papers which reflect names, addresses and/or telephone numbers of their
associates in the trafficking organization;

1 know drug traffickers take or cause to be taken photographs of themselves; their
associates, their property and their drugs. These traffickers usually maintain these
photographs in their possession; and

I know a “controlled buy” (and/or controlled contact) is a law enforcement
operation in which an informant purchases drugs from a target. The operation is
conducted using surveillance, usually audio and video taping equipment, and pre-
recorded buy money. When an informant is used, he/she is searched for
contraband, weapons, and money before the operation. The informant is also wired
with a concealed body recorder and monitoring device. When the transaction is
completed, the informant meets case agents at a pre-determined meet location and
gives the purchased drugs and the recording/monitoring equipment to the case
agents. The informant is again searched for contraband, weapons, and money.
Additionally, all telephone calls made by the informant while under the direction
and control of case agents are recorded.

In addition, during the course of such residential searches, I and other agents have

also found items of personal property that tend to identify the person(s) in residence, occupancy,

control, or ownership of the subject premises. Such identification evidence is typical of the articles

people commonly maintain in their residences, such as canceled mail, deeds, leases, rental

agreements, photographs, personal telephone books, diaries, utility and telephone bills, statements,

identification documents, and keys.

7. The statements in this affidavit are based on my personal knowledge, and on information

I have received from other law enforcement personnel and from persons with knowledge

4

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 5of43 Document 1
 

regarding relevant facts. Because this affidavit is being submitted for the limited purpose

of securing search warrants, I have not included each and every fact known to me

concerning this investigation. I have set forth only those facts that I believe are necessary

to establish probable cause to believe that evidence of violations set forth above in

paragraph 2, occurred and that probable cause exists to believe that locations described in

Attachment A, incorporated herein by reference, contain the items that are described in

Attachment B.
I. LOCATIONS FOR WHICH SEARCH WARRANTS ARE SOUGHT

8. Unless otherwise noted, the target locations listed below and throughout this
affidavit are all located in Eastern District of Wisconsin, and more particularly described in
Attachment A. Based on the information below, I believe that probable cause exists to believe
that Adolfo REYES-FELICIANO, Jonathan ARANZAMENDI-MALDONADO (aka Jonathan
ARANZAMEND)I), Azahel VELAZQUEZ-MELGOZA, and others have committed, are
committing, and will commit violations of Title 21, United States Code, Sections 841 and 846
(illegal narcotics distribution (fentanyl and heroin) and illegal narcotics trafficking conspiracy
(fentanyl and heroin)).

9. Based on the below information, I also believe probable cause exists to believe
that evidence of the above-referenced crimes are located in the following locations:
a. 325 Southtowne Place #CC208, South Milwaukee, Wisconsin 53172, to include all
associated vehicles parked on the premises and outbuildings, at this address. This property is
utilized by Adolfo REYES-FELICIANO and Kimberly ROSARIO-MATIAS. Described as a
two-story, multi-family residence apartment building located on Southtowne Place. The
residence has gray siding and tan brick, black shutters, white trim, and black shingled roof. The

apartment building has entry/exit doors that face Southtowne Place and the parking lot located
behind the building. “CC325” is posted above both entry/exit doors.

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 6 of 43 Document 1
 

 

b. 1010S. 60" Street, West Allis, WI 53214, to include all associated vehicles parked on the
premises and outbuildings, at this address. This property is utilized by Johnathan
ARANZAMENDI-MALDONADO and Aracelis TORRES-SANTOS. Described as a two story,
multi-family residence located on S. 60" Street. The residence has light green siding and dark
brown brick, white trim, and black shingled roof. The numbers of 1008 and 1010 are displayed
on a displayed on the dark brown brick which is located on the southwest corner of the residence.
The entry/exit door is located on to the rear and the east side of the residence.

c. 1912S. 25" Street, Milwaukee, WI 53204, to include all associated vehicles parked on the
premises and outbuildings, at this address. The property is utilized by Adolfo Reyes, Maria E.
Feliciano (aka Maria E. Gonzalez, Maria E. Feliciano-Gonzalez , and Adolfo REYES-
FELICIANO. Described as a two story, single family residence located on S. 25" Street. The
residence has green siding, white trim, and black shingled roof. A sign located on the southwest
corner of the residence advises surveillance cameras are utilized at residence. From the street,
multiple surveillance cameras are visible and they are attached to the front (west side) and south
side of the residence. The front door is located on the west side of the residence.

10.‘ [have obtained the facts set forth in this affidavit through my personal
participation in the investigation described below, from my review of oral and written reports of
other law enforcement officers participating in this and related investigations, records,
documents, and other evidence obtained during this investigation. The investigation to date has
involved traditional law enforcement methods, including, but not limited to: confidential
informants, undercover, interviews, documentary evidence, phone analysis, physical
surveillance, and an order authorizing the interception of wire communications of Adolfo
REYES-FELICIANO.

I. BACKGROUND AND SUMMARY OF THE INVESTIGATION

11. | Between approximately January 1, 2018 and December 2019, Special Agents and
Task Force Officers from the DEA Tactical Diversion Squad (TDS) 67 from the DEA
Milwaukee District Office conducted an investigation into the Azahel VELAZQUEZ-
MELGOZA Drug Transportation Organization (DTO). On July 27, 2018, a West Allis Police

Department Confidential Informant (CI) provided information about numerous individuals

6

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 7 of 43 Document 1
involved in the processing, packaging, and distribution of heroin from a tire shop located at 732
W. Maple Street, Milwaukee, WI. The Cl estimated approximately 4,000 grams of what the CI
believed to be heroin per week was distributed from the tire shop. The CI identified three
locations in Milwaukee, WI and the CI’s information assisted with establishing probable cause
for search warrants at two of the locations. Controlled substances to include heroin and fentanyl
were located at two locations. The Cl identified Adolfo REYES-FELICIANO from a
photograph and knew him as “Tito”. The CI stated REYES-FELICIANO was an enforcer for the
tire shop’s drug operation. According to the CI, REYES-FELICIANO is known to carry
firearms and would go along on larger drug deals.

12. A Source of Information (SOJ) provided information to case agents. The SOI
stated that in approximately the late summer of 2018, REYES-FELICIANO told the SOI that he
was selling heroin and offered to sell a kilogram of heroin to the SOI for $40,000.
Approximately during August 2018, REYES-FELICIANO directed one of his associates to show
the SOI the heroin. The unidentified associate removed a large sized bag from the front of his
pants. Inside this bag were multiple additional bags containing a substantial amount of implied
gray heroin. REYES-FELICIANO handed the SOI a bag the size of a golf ball of suspected
heroin but the SOI gave it back.

13. The SOI has witnessed REYES-FELICIANO and his associates carrying firearms
on a regular basis.

14. During the course of the Azahel VELAZQUEZ-MELGOZA DTO investigation,
ARANZAMENDI-MALDONADO was identified as a member of the DTO who is supplied

fentanyl by REYES-FELICIANO. Multiple Confidential Source (CS) or Undercover (UC)

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 8 of 43 Document 1
 

purchases of fentanyl from ARANZAMENDI-MALDONADO were done during the
investigation. Investigative techniques utilized during the fentanyl purchases enabled case
agents to identify REYES-FELICIANO as ARANZAMENDI-MALDONADO’s fentanyl source
of supply.

15. According to CS-2, Azahel VELAZQUEZ-MELGOZA was identified as a heroin
and cocaine distributor in the Milwaukee, WI] area. CS-2 stated the heroin VELAZQUEZ-
MELGOZA sells is the “pink” heroin and most likely contains fentanyl.

IV. PROBABLE CAUSE

A. Court Authorized Interception of Wire and Electronic Communications of Azahel
Velazquez-Melgoza’s phone number

16. On May 6, 2019, the Honorable Pamela Pepper, United States District Judge,
Eastern District of Wisconsin, issued an order authorizing the interception of wire
communications to and from a cellular phone primarily used by Azahel VELAZQUEZ-
MELGOZA. During the interception period, a number of pertinent and potentially criminal
conversations were intercepted which reflect that Azahel VELAZUEZ-MELGOZA and Adolfo
REYES-FELICIANO worked together to attempt to obtain and dsitribute various controlled
substances.

B. May 15, 2019 Controlled Purchase of Narcotics Involving VELAZQUEZ-MELGOZA
and REYES-FELICIANO

17. Between May 12, 2019 and May 16, 2019, multiple phone calls between Azahel

VELAZQUEZ-MELGOZA, Adolfo REYES-FELICIANO, and CS-2! occurred to arrange the

 

' Confidential Source #2 (CS-2) developed and provided information to law enforcement in exchange for financial
compensation. CS-2 was used to provide background information on Azahel VELAZQUEZ-MELGOZA and
conducted purchases of heroin and fentanyl from Azahel VELAZQUEZ-MELGOZA. CS-2 has prior arrests for bail
jumping (misdemeanor), disorderly conduct (misdemeanor), domestic abuse (misdemeanor), and operate w/o valid

8

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 9of43 Document 1
purchase of approximately 30.6 grams of fentanyl on May 15, 2019. The phone calls were
intercepted due to the court order authorizing the interception of wire communications to and
from Azahel VELAZQUEZ-MELGOZA’s phone number, 262-233-3011.

18. At 10:38 am. on May 15, 2019, VELAZQUEZ-MELGOZA called REYES-
FELICIANO. VELAZQUEZ-MELGOZA and REYES-FELICIANO agreed to meet at 1912 S.
25% Street, Milwaukee, WI, which REYES-FELICIANO stated was his mother’s residence.

A check of Wisconsin Department of Transportation (DOT) listed REYES-FELICIANO’s
license address as 1912 S. 25" Street, Milwaukee, Wisconsin 53204.

19. At 10:39 a.m. on May 15, 2019, VELAZQUEZ-MELGOZA called CS-2. CS-2
asked,

“In how long, bro’?” VELAZQUEZ-MELGOZA said, “10 minutes.”

20. At 10:56 a.m. on May 15, 2019 VELAZQUEZ-MELGOZA called CS-2. When
they were talking to each other, REYES-FELICIANO was heard in the background saying, “...I
need money, bro’.”, VELAZQUEZ-MELGOZA told CS-2, “It’s 34 [34 grams fentanyl] that he
has.” CS-2 told VELAZQUEZ-MELGOZA he only had enough money for 30 grams.

Case agents believe, CS-2 and VELAZQUEZ-MELGOZA were talking on the phone and
REYES-FELICIANO was heard in the background saying he needed the money for the fentanyl.

21. On May 15, 2019, SA Vladimir Trynkin and TFO Mike Saddy, met with CS-2 in
order to conduct the fentanyl purchase from Azahel VELAZQUEZ-MELGOZA. While in the
presence of SA Trynkin and TFO Saddy, CS-2 called (262) 233-3011 and spoke with

VELAZQUEZ-MELGOZA in order to finalize the details of the drug buy. CS-2 and

 

license. Case agents have found CS-2 and the information supplied by CS-2 to be credible and reliable based upon
independent corroboration.

9

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 10of43 Document 1
 

VELAZQUEZ-MELGOZA arranged to meet in the Walgreen’s parking lot, 2625 W. National
Avenue, Milwaukee, WI.

22. TFO Troy Maas conducted surveillance of VELAZQUEZ-MELGOZA’s residence,
1420 S. 25" Street, Milwaukee, WI. At approximately 10:52 a.m., TFO Maas observed
VELAZQUEZ-MELGOZA exit his residence and enter a burgundy 2008 Acura sedan displaying
Wisconsin license plate ADW5896. Surveillance units followed VELAZQUEZ-MELGOZA to
REYES-FELICIANO’s residence, 1912 S. 25" Street, Milwaukee, WI.

23. | TFO Tyler Lusmann conducted surveillance of REYES-FELICIANO’s residence
and observed the burgundy 2008 Acura sedan displaying Wisconsin license plate ADW5896
driven by VELAZQUEZ-MELGOZA park in the middle of the street across from 1912 S. 25"
Street, Milwaukee, WI. TFO Lusmann observed an unidentified Hispanic male subject exit a black
pickup truck, which was parked near the burgundy Acura, and make contact with VELAZQUEZ-
MELGOZA through the front passenger window. Moments later, TFO Lusmann observed the
unknown Hispanic male enter the black pickup truck on the driver’s side and remain parked on the
street.

24. At approximately 10:59 a.m., TFO Lusmann observed REYES-FELICIANO exit
the residence, approach the burgundy Acura on the driver’s side, and make contact with
VELAZQUEZ-MELGOZA through the driver’s side window. Moments later, TFO Lusmann
observed REYES-FELICIANO walk back inside his residence. TFO Lusmann observed REYES-
FELICIANO exit his residence, approach the burgundy Acura on the driver’s side, and make
contact with VELAZQUEZ-MELGOZA through the driver’s side window. TFO Lusmann saw

the burgundy Acura depart the area and saw REYES-FELICIANO enter the black pickup truck on

10

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 11o0f43 Document 1
 

 

the front passenger’s side.

25. Surveillance units followed the burgundy Acura to the Walgreens’ parking lot. At
approximately 11:03 a.m., TFO Jack Kopatich saw the vehicle enter the lot and park next to CS-
2’ vehicle. TFO Kopatich saw CS-2 exit his/her vehicle and enter the burgundy Acura on the front
passenger side. At approximately 11:11 a.m., TFO Kopatich observed CS-2 exit the burgundy
Acura, enter the CS-2’s vehicle, and drive away.

26. TFO Saddy and SA Trynkin followed the CS away from the Walgreens’ parking lot
and to a pre-determined meet location. TFO Saddy retrieved approximately 30 grams of fentanyl
in a clear plastic bag from CS-2. CS-2 stated he/she met with VELAZQUEZ-MELGOZA in a
maroon Acura sedan in the parking lot located at 2625 W. National Avenue, Milwaukee, WI. CS-
2 stated VELAZQUEZ-MELGOZA gave CS-2 a clear plastic bag containing a purple powdery
substance (suspected fentanyl). CS-2 stated he/she gave VELAZQUEZ-MELGOZA the $2,250
of buy money and VELAZQUEZ-MELGOZA counted the money in front of CS-2.
VELAZQUEZ-MELGOZA told CS-2 that his source of supply would be receiving more product
in the next few days. After the deal was complete, CS-2 exited VELAZQUEZ-MELGOZA’s
vehicle and departed the deal location.

27. TFO Saddy tested a small sample of the suspected fentanyl utilizing a NARK I]
Fentanyl Reagent test kit #20033 and it tested positive for the presence of fentanyl.

C. May 22, 2019 Controlled Purchase and associated phone calls

28. On May 22, 2019, CS-2 purchased approximately 106 grams of fentanyl from

Azahel VELAZQUEZ-MELGOZA in the parking lot of 2625 W. National Avenue, Milwaukee,

WI. Between May 20, 2019 and May 22, 2019, multiple phone calls between VELAZQUEZ-

11

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 12 o0f43 Document 1
 

MELGOZA, REYES-FELICIANO, and CS-2 occurred to arrange the May 22, 2019 fentanyl
purchase. The phone calls were intercepted due to the court order authorizing the interception of
wire communications to and from Azahel VELAZQUEZ-MELGOZA’s phone number, 262-233-
3011.

29. On May 22, 2019, SA Vladimir Trynkin and TFO Mike Saddy, met with CS-2 in
order to conduct the fentanyl purchase from Azahel VELAZQUEZ-MELGOZA. While in the
presence of SA Trynkin and TFO Saddy, CS-2 called (262) 233-3011 and spoke with
VELAZQUEZ-MELGOZA in order to finalize the details of the drug buy. CS-2 and
VELAZQUEZ-MELGOZA arranged to meet in the Walgreen’s parking lot, 2625 W. National
Avenue, Milwaukee, WI.

30. TFOs Troy Maas and Dean Newport conducted surveillance of VELAZQUEZ-
MELGOZA’s residence, 1420 S. 25" Street, Milwaukee, WI. At the same time, TFO Michael
Brandemuehl and SA Barry Koch established surveillance at Adolph REYES-FELICIANO’s
residence, 1912 S. 25 Street, Milwaukee, WI.

31. At approximately 1:22 p.m., TFO Newport observed VELAZQUEZ-MELGOZA
exit his residence and remain in the front lawn looking around and talking on the cell phone.
Moments later, TFO Newport observed VELAZQUEZ-MELGOZA walk behind the residence.
At approximately 1:28 p.m., TFO Troy Maas saw the blue 2010 Honda Civic drive out of the
parking space behind the residence and park in front of the residence. TFO Maas observed
VELAZQUEZ-MELGOZA as the driver of the blue 2010 Honda Civic. Moments later, TKO Maas
observed the blue 2010 Honda Civic drive to the back alley and park behind the residence.

32. At approximately 1:33 p.m., TFO Maas observed the blue 2010 Honda Civic and the

12

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 13 0f43 Document 1
 

blue 2017 Toyota Corolla drive away from the back of the residence and depart the area in tandem.
Surveillance followed both vehicles away. TFO Maas observed the blue 2010 Honda Civic driving
at a high rate of speed, weaving in and out of traffic. Moments later, the blue 2010 Honda Civic
and the blue 2017 Toyota Corolla parted ways and drove in separate directions. Surveillance
units continued to follow the blue 2017 Toyota Corolla. During the fentanyl purchase, TFO Maas
saw REYES-FELICIANO driving the blue 2017 Toyota Corolla and saw the vehicle displayed
Wisconsin license plate ABZ6627. The vehicle is registered to Kimberly ROSARIO-MATIAS.

33. | At approximately 1:35 p.m., TFO Spiegelhoff observed the blue 2010 Honda Civic
arrive at the target location and park next to the CS-2’s vehicle. Moments later, TFO Spiegelhoff
observed the CS exit his/her vehicle and enter the blue 2010 Honda Civic on the front passenger
side. At the same time, TFO Saddy observed the blue 2017 Toyota Corolla arrive in the area and
park at Amstar gas station, located at 812 S Layton Blvd, Milwaukee, WI.

34. At approximately 1:36 p.m., TFO Spiegelhoff observed the CS exit the blue 2010
Honda Civic and enter his/her vehicle. Moments later, TFO Spiegelhoff observed CS-2’s vehicle
and the blue 2010 Honda Civic depart the area. TFO Saddy and SA Trynkin followed CS-2’s
vehicle away.

35. Atapproximately 1:37 p.m., TFO Saddy observed the blue 2010 Honda Civic arrive
at the Amstar gas station and park next to the blue 2017 Toyota Corolla. Moments later, TFO
Saddy observed VELAZQUEZ-MELGOZA approach the blue 2017 Toyota Corolla and
contact Adolfo REYES-FELICIANO through the front passenger's side door window.
Moments later, surveillance observed the blue 2010 Honda Civic and the blue 2017 Toyota Corolla

depart the area. Surveillance units followed the blue 2017 Toyota Corolla away.

13

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 14o0f43 Document 1
 

 

36. At approximately 1:42 p.m., TFO Brandemuehl observed the blue 2017 Toyota
Corolla arrive at REYES-FELICIANO's residence, located at 1912 S 25th Street, Milwaukee, WI,
and park in front of the residence. TFO Brandemuehl observed REYES-FELICIANO as the driver
and an unidentified Hispanic female subject as the front passenger of the vehicle. Moments later,
TFO Brandemuehl observed REYES-FELICIANO exit the vehicle and enter the residence. TFO
Brandemuehl observed the unidentified Hispanic female get into the driver's seat of the
vehicle and depart the area. Shortly after that, surveillance was terminated.

37. TFO Saddy and SA Trynkin followed the CS away from the Walgreens’ parking lot
and to a pre-determined meet location. TFO Saddy retrieved from CS-2 a clear plastic zip lock
bag containing a powdery substance with a purple hue (suspected fentanyl). CS-2 stated he/she
met with VELAZQUEZ-MELGOZA in a blue Honda Civic with Wisconsin plates of AEX2340
in the parking lot located at 2625 W. National Avenue, Milwaukee, WI. CS-2 stated
VELAZQUEZ-MELGOZA gave CS-2 a clear plastic bag containing a purple powdery substance
(suspected fentanyl). CS-2 stated he/she gave VELAZQUEZ-MELGOZA the $7,500 of buy
money. After the deal was complete, CS-2 exited VELAZQUEZ-MELGOZA’s vehicle and
departed the deal location.

38. TFO Saddy tested a small sample of the suspected fentanyl utilizing a NARK II

Fentanyl Reagent test kit #20033 and it tested positive for the presence of fentanyl.

D. July 11, 2019 Controlled Purchase of Narcotics Involving VELAZQUEZ-MELGOZA
and REYES-FELICIANO

39. CS-2 communicated with VELAZQUEZ-MELGOZA at (262) 233-3011 to arrange
the purchase of 28 grams (1 ounce) of suspected fentanyl for $75 per gram. The total cost of the

suspected fentanyl was $2,100.
14

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 15 o0f43 Document 1
 

40. On July 11, 2019, TFO Mike Saddy and TFO Dean Newport met with CS-2 in
order to conduct the fentanyl purchase from VELAZAQUEZ-MELGOZA. While in the presence
of the TFOs, CS-2 called (262) 233-3011 and spoke with VELAZQUEZ-MELGOZA in order to
finalize the details of the drug buy. CS-2 and VELAZQUEZ-MELGOZA arranged to meet in the
Walgreen’s parking lot, 2625 W. National Avenue, Milwaukee, WI.

41. TFO Saddy and TFO Newport followed CS-2 to the Walgreen’s parking lot. TFO
Brad Spiegelhoff conducted surveillance of the parking lot and at approximately 10:29 a.m., TFO
Spiegelhoff reported CS-2 parked in the lot. At approximately 10:31 a.m., TFO Spiegelhoff
reported CS-2 entered a blue Nissan with Wisconsin temporary plate S26098 and sat in the front
passenger seat. At approximately 10:37 am., TFO Spiegelhoff reported CS-2 exited the blue
Nissan, entered the CS’ vehicle and drove away.

42. TFOSaddy and TFO Newport followed CS-2 out of the area and to a pre-determined
meet location. TFO Saddy retrieved from CS-2 a clear plastic baggie containing a powdery
substance with a purple hue. CS-2 stated he/she met with VELAZQUEZ-MELGOZA in the blue
Nissan Maxima in the Walgreen’s parking lot. CS-2 stated VELAZQUEZ-MELGOZA gave CS-
2 aclear plastic bag wrapped in a brown paper towel and the plastic bag contained a light purple
powdery substance (suspected fentanyl). CS-2 stated he/she gave VELAZQUEZ-MELGOZA the
$2,100 of buy money and VELAZQUEZ-MELGOZA counted the money in front of CS-2.
VELAZQUEZ-MELGOZA told CS-2 that he was meeting a Source of Supply (SOS) at
approximately 3:00 p.m. on July 11, 2019 to obtain “Regular Boy” [heroin]. After the deal was
complete, CS-2 exited VELAZQUEZ-MELGOZA’s vehicle and departed the deal location.

43. TFO Saddy tested a small sample of the suspected fentany] utilizing a NARK II

15

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 16 of 43 Document 1
 

Fentanyl Reagent test kit #20033 and it tested positive for the presence of fentanyl.

44. On July 11, 2019, DEA Group Supervisor (GS) Ken Darling and TFOs Dan Clark,
Steve Deschler, and Scott Simons conducted surveillance of Adolfo REYES-FELICIANO’s
residence, 1912 S. 25" Street, Milwaukee, WI. At approximately 2:29 p.m., REYES-FELICIANO
arrived at the residence riding a motorcycle and parked in the driveway of the residence. Also on
the motorcycle was a Hispanic female in her 20s as a passenger. REYES-FELICIANO and the
female dismounted the motorcycle and entered the residence.

45. At approximately 2:50 p.m., a blue Nissan four door, believed to be the same vehicle
utilized by Azahel VELAZQUEZ-MELGOZA during the fentanyl deal with CS-2 at Walgreen’s
on July 11, 2019 arrived and parked in front of REYES-FELICIANO’s residence. TFO Simons
observed REYES-FELICIANO exit the residence and enter the rear passenger side door of the
Nissan.

E. Court Authorized Interception of Wire and Electronic Communications of Adolfo
REYES-FELICIANO’s phone number

46. On October 23, 2019, the Honorable Pamela Pepper, United States District
Judge, Eastern District of Wisconsin, issued an order authorizing the interception or wire
communications to and from 740-564-4658, a cellular phone primarily used by Adolfo
REYES-FELICIANO. During the interception period, a number of pertinent and
potentially criminal conversations were intercepted which reflect that Adolfo REYES-
FELICIANO and Johnathan ARANZAMENDI-MALDONADO (aka Jonathan
ARANZAMEND)I).

F. November 12, 2019 Controlled Purchase of Narcotics and Related Phone Calls
Involving REYES-FELICIANO and Jonathan ARANZAMENDI-MALDONADO

16

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 17 of 43 Document 1
 

47. Between November 11, 2019 and November 13, 2019, multiple phone calls
between ARANZAMENDI-MALDONADO, REYES-FELICIANO, and TFO Steve Deschler
(UC-3) occurred to arrange an upcoming fentanyl deal, ARANZAMENDI-MALDONADO
owed TFO Deschler fentanyl from a prior purchase. Additionally, text messages were
exchanged between TFO Deschler and ARANZAMENDI-MALDONADO to arrange the
upcoming fentanyl deal.

48. At 1:42 p.m. on November 11, 2019, TFO Deschler made a recorded phone call to
ARANZAMENDI-MALDONADO at 414-837-8420 and arranged to obtain 30 grams of fentanyl
from ARANZAMENDI-MALDONADO on November 12, 2019. During the call, TFO Deschler
asked ARANZAMENDI-MALDONADO if he had that 30 [fentanyl] and ARANZAMENDI-
MALDONADO said, “yep. I got that 30 [30 grams of fentanyl] for you...”

49. At 4:05 p.m. on November 11, 2019, ARANZAMENDI-MALDONADO called
REYES-FELICIANO in order to obtain the fentanyl. ARANZAMENDI-MALDONADO said,
“that nigga [TFO Deschler/UC-3] hit me up, bro. That, that Madison dude.” REYES-
FELICIANO asked, “And what, what you want to do?” REYES-FELICIANO initially did not
want to give ARANZAMENDI-MALDONADO the fentanyl without receiving payment and at
one point of the conversation, ARANZAMENDI-MALDONADO suggested giving TFO
Deschler fake drugs. REYES-FELICIANO replied to this with, “Why? If you give ‘em
something fake. That dude w’int gonna fuck with you anyways. So what’s the whole point?”
ARANZAMENDI-MALDONADO said, “Yeah, but something like, last time say we put [U/T].

Towards the end of the conversation, REYES-FELICIANO said, “Alright, then. We’!! talk later.

17

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 18 of 43 Document 1
 

50. 1:28 p.m. on November 12, 2019, ARANZAMENDI-MALDONADO called
REYES-FELICIANO in order to obtain the fentanyl from REYES-FELICIANO.
ARANZAMENDI-MALDONADO said, “What up brother? Let’s do that with dude [UC-3].
You..” REYES-FELICIANO replied, “No, buddy. That shit is [U/I]. ARANZAMENDI-
MALDONADO said, “No, it’s worth it...” REYES-FELICIANO asked, “Why you want my
stuff [fentanyl] so bad, bro.” ARANZAMENDI-MALDONADO continued to discuss obtaining
the fentanyl from REYES-FELICIANO and how they could do the fentanyl deal. At one point,
REYES-FELICIANO directed ARANZAMENDI-MALDONADO to go to a location unknown
by case agents in order to obtain an additional amount of fentany].

51. At3:23 p.m. on November 12, 2019, REYES-FELICIANO called ARANZAMENDI-
MALDONADO. ARANZAMENDI-MALDONADO asked, “What up? What we gonna do?”
ARANZAMENDI-MALDONADO replied, “Well go head then, fucker. Where are you?” They
agreed to meet in order for ARANZAMENDI-MALDONADO to obtain the additional fentany]
he needed. REYES-FELICIANO said, “Nigga yeah. I’m just going... give it [fentanyl] to you
and that’s it.” REYES-FELICIANO asked, “...How much do I need to give to you?”
ARANZAMENDI-MALDONADO replied, “I don’t know. Give me at least around 10 [10
grams fentanyl]. You know....” They agreed to meet in the area of 35" Street and Oklahoma
Avenue.

52. At 6:02 p.m. on November 12, 2019, REYES-FELICIANO called ARANZAMENDI-
MALDONADO. REYES-FELICIANO asked, “Did he.. What he [UC-3] tell you?”
ARANZAMENDI-MALDONADO said, “I don’t know. I’m waiting for him to call me. Further

18

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 19 of43 Document 1
into the call, ARANZAMENDI-MALDONADO said, “Hopefully he calls, ...”. REYES-
FELICIANO said, “That’s fine then, go ahead” and ARANZAMENDI-MALDONADO replied,
“Alright then.”

53. At 6:02 p.m. on November 12, 2019, TFO Deschler sent a text message to
ARANZAMENDI-MALDONADO which read, “Yo bro all is good I will b callin u soon”

54. At 6:02 p.m. on November 12, 2019, ARANZAMENDI-MALDONADO called REYES-
FELICIANO. ARANZAMENDI-MALDONADO said, “Matter of fact, I got a [U/I], nigga. I
.... He [UC-3] just texted me, he say, “Yo, bro, all is good. Iwill be calling you soon””
REYES-FELICIANO replied, “Oh...” REYES-FELICIANO also stated, “‘..., but try to set up a
move, more or less a large move, so we can make some money. So I can....”
ARANZAMENDI-MALDONADO replied, “No problem bro. What....”

55. At 12:02 a.m. on November 13, 2019, ARANZAMENDI-MALDONADO called
REYES-FELICIANO,. ARANZAMENDI-MALDONADO said, “... Well let’s see hopefully
dude [UC-3] come sometime soon, bro. I’m about to be on his ass. REYES-FELICIANO stated,
“But it need to be something, something good, because. Uh, a good amount. He has money.
That guy has..” REYES-FELICIANO also stated, “But you need to talk to him and be
persuasive. You need to tell him, “No, buy at least, if you buy 50 [50 grams fentanyl], ll give it
to you at this price.”

G. November 12, 2019, Surveillance of REYES-FELICIANO AND ARANZAMENDI-
MALDONADO

56. Metro Agents Jeff Chiapete and Jim Muller conducted surveillance of 35" Street and

Oklahoma Avenue. At approximately 3:31 p.m., an older black Chevrolet truck pulled into the

19

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 20 of 43 Document 1
 

parking lot of the Clark gas station, 3434 W. Oklahoma Avenue and parked on the northwest
side of the gas station. At approximately 3:33 p.m., a black Chevrolet Malibu displaying what
appeared to be a Minnesota license plate arrived and parked on the passenger side of the truck.
The driver of the Chevrolet Malibu was a Hispanic male and skinny got out of the Malibu and
went to the passenger side of the truck where a short term contact, approximately 30 seconds,
occurred. After the short term contact, the Hispanic male got back into the Malibu and both
vehicles went northbound on 35" Street.

57. TFO Deschler and TFO Jason Baranek, acting in an undercover capacity, parked in the
THOP parking lot at approximately 3:45 p.m. At approximately 4:19 p.m., ARANZAMENDI-
MALDONADO arrived at the -HOP parking lot in a black Chevrolet Malibu displaying
Minnesota license plate ASV586 that.

58. TFO Deschler approached the vehicle’s front passenger window and met with
ARANZAMENDI-MALDONADO who was the driver and sole occupant of the vehicle. TFO
Deschler received a clear knotted plastic bag of a brown powder substance, suspected fentanyl,
from ARANZAMENDI-MALDONADO. After receiving the bag of suspected fentanyl from
ARANZAMENDI-MALDONADO, TFO Deschler entered the undercover vehicle and drove
away with TFO Baranek.

59. | TFO Deschler weighed the suspected fentanyl and it weighed 20 grams. TFO Deschler
tested a sample of the suspected fentanyl utilizing a field test kit and it tested positive for the
presence of fentanyl.

A. November 16, 2019 Controlled Purchase and associated phone calls

60. Between November 15, 2019 and November 16, 2019, multiple phone calls

20

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 21 0f 43 Document 1
between ARANZAMENDI-MALDONADO, REYES-FELICIANO, and TFO Steve Deschler
(UC-3) occurred to arrange an upcoming fentanyl deal. Additionally, text messages were
exchanged between TFO Deschler and ARANZAMENDI-MALDONADO to arrange the
upcoming fentanyl deal. On November 16, 2019, TFO Deschler, acting in an undercover
capacity, purchased an approximate total of 89.9 grams of fentanyl from ARANZAMENDI-
MALDONADO at 1142 Miller Park Way, West Milwaukee, WI.

61. On November 15, 2019, TFO Deschler called ARANZAMENDI-MALDONADO at
(414) 837-8420 and arranged to get 50 [50 grams of fentanyl]. During the call,
ARANZAMENDI-MALDONADO stated he had regular stuff and further referred to it as “boy”
[heroin]. ARANZAMENDI-MALDONADO agreed to sell the 50 grams of fentanyl for $70 a
gram and stated he was going to give TFO Deschler a sample of the heroin.

62. At2:51 p.m. on November 15, 2019, ARANAZMENDI-MALDONADO called REYES-
FELICIANO. ARANZAMENDI-MALDONADO said, “Oh, hey, dude just called me, bro.
He...” REYES-FELICIANO interrupted ARANZAMENDI-MALDONADO by saying, “Okay,
but, yes... but I don’t want to talk.” ARANZAMENDI-MALDONADO said, “Okay, so...,we’ ll
talk...call me when you get off work...He is gonna want some for sure, tomorrow.”

63. At5:53 p.m. on November 15, 2019, ARANZAMENDI-MALDONADO called
REYES-FELICIANO, REYES-FELICIANO said, “I'll call you from my mom’s house, around
there.” ARANZAMENDI-MALDONADO replied, “Huh?” REYES-FELICIANO said, “at my
mom’s house.” ARANZAMENDI-MALDONADO confirmed REYES-FELICIANO was going
to his mom’s house [1912 S. 25 Street, Milwaukee, WI] and said he was going there to meet

REYES-FELICIANO.

21

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 22 of 43 Document 1
 

64. At1:18 p.m. on November 16, 2019, REYES-FELICIANO called ARANZAMENDI-
MALDONADO. ARANZAMENDI-MALDONADO said, “Bro, this nigga [TFO Deschler/UC]
needs more. Right now. He is in hurry, right now.” REYES-FELICIANO replied, “Okay,
where are you?” ARANZAMENDI-MALDONADO said, “...on the south side. Anywhere,
where ever you at. He needs the same thing....” REYES-FELICIANO said, “Alright, then.”
ARANZAMENDI-MALDONADO said, “But hurry up.” REYES-FELICIANO stated, “Alright,
alright.” Case agent note - TFO Deschler (UC-3) purchased approximately 38.9 grams of
fentanyl from ARANZAMENDI-MALDONADO. After the UC fentanyl purchase,
ARANZAMENDI-MALDONADO called REYES-FELICIANO approximately 50 times before

making contact with him.

65. On November 16, 2019, TFO Deschler planned to make the first 50 gram fentanyl
purchase for $3,500 and then request to purchase a second 50 grams of fentanyl for $3,500. TFO
Deschler parked in in the parking lot located at 1142 Miller Park Way, West Milwaukee, WI and
waited for ARANZAMENDI-MALDONADO to arrive. At approximately 10:57 a.m.,
ARANZAMENDI-MALDONADO drove a black Chevrolet Malibu displaying Minnesota
license plate ASV578 into the park lot and parked to the rear of TFO Deschler’s undercover
vehicle (UCV).

66. TKO Deschler exited the UCV and met with ARANZAMENDI-MALDONADO who

was the sole occupant and driver of the car. TFO Deschler gave ARANZAMENDI-
MALDONADO $3,500 for the suspected fentanyl and ARANZAMENDI-MALDONADO gave
TFO Deschler a clear plastic bag containing a brown/chunky powder substance, suspected
fentanyl. TFO Deschler asked ARANZAMENDI-MALDONADO if he could get an additional

22

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 23 of 43 Document 1
 

 

50 grams of fentanyl for TFO Deschler. ARANZAMENDI-MALDONADO agreed to get the
fentanyl.

67. On November 16, 2019, TFO Deschler weighed the suspected fentanyl and it weighed
38.9 grams. TFO Deschler tested the suspected fentanyl using a fentanyl reagent test kit and it
tested positive for the presence of fentanyl.

68. Surveillance agents followed ARANZAMENDI-MALDONADO from the buy location
and at approximately 11:02 a.m., TFO Bialkowski saw the black Chevrolet Malibu pull into the
driveway of 1008/1010 S. 60™ Street, Milwaukee, WI. At approximately 11:47 a.m., TFO
Bialkowski saw ARANZAMENDI-MALDONADO move the black Chevrolet Malibu and park
it on 60" Street. ARANZAMENDI-MALDONADO then entered the front passenger seat of a
black Toyota Rav 4 displaying Wisconsin license plate 189PPN. An unknown female drove the
Toyota Rav 4 away which was followed by surveillance agents. At one point, surveillance
agents lost sight of the vehicle and surveillance was terminated.

69. At approximately 1:05 p.m., TFO Deschler informed surveillance agents that the second
meeting with ARANZAMENDI-MALDONADO would occur in 20 to 25 minutes. At
approximately 1:20 p.m., TFO Deschler left for the buy location, 1142 West Miller Park

Way, West Milwaukee. Upon arrival, TFO Deschler parked and waited for ARANZAMENDI-
MALDONADO to arrive.

70. Atapproximately 1:38 p.m., Detective Kurtz confirmed the black Chevrolet Malibu and
the black Toyota Rav 4 were at 1008/1010 S. 60" Street. At approximately 1:56 p.m., Detective
Kurtz watched ARANZAMENDI-MALDONADO and the unknown female exit the residence.
ARANZAMENDI-MALDONADO entered the driver’s door of the black Chevrolet Malibu

23

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 24 of 43 Document 1
 

displaying Minnesota license plate ASV578 and an unknown female entered the front passenger
door. Surveillance agents followed ARANZAMENDI-MALDONADO from 1008/1010 S. 60®
Street to -HOP parking lot, 1110 Miller Park Way, West Milwaukee, WI.

71. At approximately 2:02 p.m., surveillance agents watched REYES-FELICIANO’s black
Dodge Ram truck displaying Wisconsin dealer plates MV4546 enter the I-HOP parking lot and
stop, facing westbound, in front of the black Chevrolet Malibu. ARANAZAMENDI-
MALDONADO was seen walking up to the black Dodge truck, opening the truck’s front
passenger door, and then shutting the door. ARANZAMENDI-MALDONADO then returned to
the black Chevrolet Malibu and drove to meet TFO Deschler. The black Dodge Ram truck left
east on National Avenue.

72. ARANZAMENDI-MALDONADO arrived at TFO Deschler’s location and TFO
Deschler saw the black Chevrolet Malibu park facing west and to the rear of TFO

Deschler’s UCV. TFO Deschler approached the front passenger’s window and saw an unknown
Hispanic female was in the front passenger seat. TFO Deschler instructed ARANZAMENDI-
MALDONADO to weigh the plastic bag of suspected fentanyl. TFO Deschler saw
ARANZAMENDI-MALDONADO had another clear plastic bag of suspected fentanyl. After
weighing the suspected fentanyl, TFO Deschler gave ARANZAMENDIJ-MALDONADO the
$3,500 and ARANZAMENDI-MALDONADO gave TFO Deschler the bag of suspected
fentanyl. All of this occurred directly in front of the unknown female and at times, TFO
Deschler was reaching across the unknown female, in order to deal with ARANZAMENDI-
MALDONADO. During the fentanyl purchase, the unknown female was scanning the
surrounding area as though she was a Jook out for ARANZAMENDI-MALDONADO. After

24

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 25 of 43 Document 1
receiving the suspected fentanyl, TFO Deschler entered the UCV and drove away.
73. Surveillance agents followed the black Chevrolet Malibu from the parking lot and at
approximately 2:08 p.m., Detective Kurtz watched ARANZAMENDI-MALDONADO park the
black Chevrolet Malibu in the driveway of 1008/1010 S. 60 Street. ARANZAMENDI-
MALDONADO and the unknown female exited the vehicle and walked towards the residence
and out of Detective Kurtz view.
74. Approximately 10 minutes later, Detective Kurtz saw REYES-FELICIANO’s black
Dodge Ram truck arrive at 1008/1010 S. 60 Street. Detective Kurtz saw a male exit the truck
and walk towards the rear of the residence. Approximately 3 minutes later, Detective Kurtz saw
the same male walking from the rear of the residence to REYES-FELICIANO’s black Dodge
truck. The truck departed the area traveling south on 60" Street and then east on National
Avenue. While traveling east on National Avenue, Detective Dittorice saw the black Dodge
Ram truck displayed Wisconsin dealer plate MV4546.
75.  TFO Deschler weighed the plastic bag of suspected fentanyl and it weighed 50.9 grams.
TFO Deschler tested the fentanyl using a fentanyl reagent test kit and it tested positive for the
presence of fentanyl.

I. December 5, 2019 Controlled Purchase and associated phone calls
76. Between December 1, 2019 and December 5, 2019, TFO Deschler and
ARANZAMENDI-MALDONADO exchanged text messages and calls to arrange an upcoming
fentanyl purchase from ARANZAMENDI-MALDONADO. On December 4, 2019, TFO
Deschler, acting in an undercover capacity, contacted ARANZAMENDI-MALDONADO and
arranged to purchase 30 grams of fentanyl from ARANZAMENDI-MALDONADO, as well as

25

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 26 of 43 Document 1
 

an additional 12 grams of fentanyl. ARANZAMENDI-MALDONADO owed TFO Deschler the
12 grams of fentanyl from a November 16, 2019 fentanyl purchase. On December 5, 2019, TFO
Deschler purchased approximately 69 grams of suspected fentanyl from ARANZAMENDI-
MALDONADO at 1142 Miller Park Way, West Milwaukee, WI.

77. On December 4, 2019, TFO Deschler received a call from ARANZAMENDI-
MALDONADO from phone number 414-640-8540 and he identified himself as “Gordo” which
is a known alias for ARANZAMENDI-MALDONADO. ARANZAMENDI-MALDONADO
stated he was using a new phone number. During the call, ARANZAMENDI-MALDONADO
stated, “...I got some fire, fire gray [high quality fentanyl which is gray in color]”. TFO
Deschler and ARANZAMENDI-MALDONADO arranged to meet on December 5, 2019.

78. On December 5, 2019, TFO Deschler called ARANZAMENDI-MALDONADO, in
order to make the final arrangements for the fentanyl purchase. TFO Deschler reminded
ARANZAMENDI-MALDONADO about ensuring it [fentanyl] weighed the right amount.
ARANZAMENDI-MALDONADO said, “Yeah,,,,I even threw a little extra in there bro...”.

79. At approximately 9:27 a.m. On December 5, 2019, Agent Jesse Lewis observed a silver
Jeep Cherokee displaying Wisconsin license plate AEU1545 parked in the driveway of
1008/1010 S. 60" Street, West Allis, WI. At approximately 9:55 a.m., surveillance agents
followed the silver Jeep Cherokee from 1008/1010 S. 60" Street to TFO Deschler’s location,
1142 Miller Park Way, West Milwaukee, WI.

80. | TFO Deschler and SA Enrique Carlton, acting in undercover capacities, headed to

1142 Miller Park Way, West Milwaukee, WI, with TFO Deschler driving the UCV. At
approximately 10:00 a.m., the silver Jeep Cherokee parked on the passenger side of the UCV.

26

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 27 of 43 Document 1
 

 

The UCs saw ARANZAMENDI-MALDONADO was driving the vehicle and the sole
occupant. TFO Deschler exited the UCV and walked to the front driver’s window and met with
ARANZAMENDI-MALDONADO. TFO Deschler gave ARANZAMENDI-MALDONADO
$1,400 OAF and ARANZAMENDI-MALDONADO gave TFO Deschler a plastic bag
containing a brown chunky/powdery substance, suspected fentanyl. TFO Deschler gave the bag
of suspected fentanyl to SA Carlton. SA Carlton weighed the bag of suspected fentanyl] and it
weighed approximately 69 grams. TFO Deschler received the additional $700 OAF from SA
Carlton and gave it ARANZAMENDI-MALDONADO.

81. Surveillance agents followed ARANZAMENDI-MALDONADO from the buy location
and back to 1008/1010 and observed ARANZAMENDI-MALDONADO park in the driveway,
exit the silver Jeep Cherokee and walk toward the residence.

82. | TFO Deschler weighed the plastic bag of suspected fentanyl and it weighed 69.1 grams.
TFO Deschler tested the fentanyl using a fentanyl reagent test kit and while it tested positive for
the presence of fentanyl, the test result was not as strong as the test results from prior fentanyl
purchases.

Target Address #1: 325 Southtowne Place #CC208, South Milwaukee, Wisconsin 53172
83. A check of Wisconsin DOT records showed Kimberly ROSARIO-MATIAS having a
driver’s license that was originally issued on November 8, 2016 with an expiration of October
27, 2024. The address listed on ROSARIO-MATIAS’ driver’s license was 325 Southtowne Pl
#CC208, South Milwaukee, Wisconsin 53172.

84. In addition, Wisconsin DOT checks showed ROSARIO-MATIAS has a blue 2017
Toyota Corolla IM, bearing Wisconsin registration plate ABZ6627 and listed residence of 325

27

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 28 of 43 Document 1
 

Southtowne PL #CC208, South Milwaukee, Wisconsin 53172. The registration expires on
March 7, 2020. On May 22, 2019, CS-2 purchased approximately 106 grams of fentanyl from
Azahel VELAZQUEZ-MELGOZA. Intercepted phone calls between REYES-FELICIANO and
VELAZQUEZ-MELGOZA revealed REYES-FELICIANO was the fentanyl source of supply.
During the fentanyl purchase, TFO Troy Maas saw REYES-FELICIANO driving the blue 2017
Toyota Corolla IM, bearing Wisconsin registration plate ABZ6627. Shortly after CS-2
purchased the fentanyl from VELAZQUEZ-MELGOZA, TFO Mike Saddy observed the vehicle
driven by VELAZQUEZ-MELGOZA park next to the blue Toyota Corolla bearing Wisconsin
registration plate ABZ6627 in the Amstar gas station, 812 S. Layton Blvd, Milwaukee, WI. TFO
Saddy reported VELAZQUEZ-MELGOZA met with REYES-FELICIANO.

85. On November 7, 2019 a utility check was conducted for 325 Southtowne Place #CC208,
South Milwaukee, Wisconsin 53172. The utilities at 325 Southtowne Place #CC208, South
Milwaukee, Wisconsin 53172 listed to Kimberly ROSARIO-MATIAS.

86. On October 31, 2019, at approximately 9:00 am, surveillance agents performed a drive-
by address check at 325 Southtowne Place #CC208, South Milwaukee, Wisconsin. Surveillance
agents observed REYES-FELICIANO’s black Dodge Ram truck with Wisconsin license plate
MV4546 parked at the target address.

87. On November 5, 2019, a phone call between REYES-FELICIANO and ROSARIO-
MATIAS was intercepted by case agents. During the call, ROSARIO-MATIAS asked REYES-
FELICIANO when he was going to get home [target address #1].

88. On November 8, 2019, surveillance agents conducted surveillance of 325 Southtowne

Place #CC208, South Milwaukee, WI. REYES-FELICIANO’s black Dodge Ram truck

28

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 29 of 43 Document 1
displaying Wisconsin dealer license plate MV4546 was parked at the target address #1 and
REYES-FELICIANO was in the front passenger seat. Surveillance agents observed ROSARIO-
MATIAS enter the vehicle, sit in the driver’s seat, and drive away. While conducting
surveillance on November 8, 2019, surveillance agents observed ROSARIO-MATIAS drive the
black Dodge Ram truck displaying Wisconsin dealer license plate MV4546 with REYES-
FELICIANO as the passenger to 2428 S. 9" Street, Milwaukee, WI. Based on the context of
intercepted phone calls between REYES-FELICIANO and a male identified as “BEBE”, case
agents believed REYES-FELICIANO was going to meet “BEBE” in order to sell him a quantity
of a controlled substance. Surveillance units followed ROSARIO-MATIAS and REYES-
FELICIANO to 2428 S. 9 Street and observed a male (believed to be Bebe) approach the
driver’s side window, have a short term contact by the driver’s window, and then walked to a
nearby residence.

89. On November 14, 2019, a phone call between REYES-FELICIANO was intercepted by
case agents during a court order authorizing the interception of wire communications to and from
Adolfo REYES-FELICIANO’s phone number. During the call, REYES-FELICIANO and
ROSARIO-MATIAS referred to the target address #1 as being’ their house [residence].

90. | On November 27, 2019, at approximately 6:50 am, TFO Deschler performed a drive by
address check at 325 Southtowne Place #CC208, South Milwaukee, Wisconsin. TFO Deschler
observed REYES-FELICIANO’s the black Dodge Ram truck with Wisconsin dealer license
plate MV4546 parked at the target address #1.

91. | On December 5, 2018, at approximately 7:11 am, TFO Deschler performed a drive by

address check at 325 Southtowne Place #CC208, South Milwaukee, Wisconsin. TFO Deschler

29

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 30 of 43 Document 1
 

observed REYES-FELICIANO’s the black Dodge Ram truck with Wisconsin dealer license
plate MV4546 parked at the target address #1.

92. On December 18, 2019, at approximately 7:23 am, TFO Deschler performed a drive by
address check at 325 Southtowne Place #CC208, South Milwaukee, Wisconsin. TFO Deschler
observed REYES-FELICIANO’s the black Dodge Ram truck with Wisconsin dealer license
plate MV4546 parked at the target address #1.

93. | On December 30, 2019, at approximately 8:59 am, TFO Deschler performed a drive by
address check at 325 Southtowne Place #CC208, South Milwaukee, Wisconsin. TFO Deschler
observed a the black Dodge Ram truck with Wisconsin dealer license plate MV4546 parked in
the parking lot behind the apartment building.

Target Address #2: 1010 S. 60 Street, West Allis, Wisconsin 53214

94. | Acheck of Wisconsin Department of Transportation (DOT) records showed
ARANZAMENDI-MALDONADO does not have a driver’s license. On January 9, 2020 a
utility check was conducted for 1010 S. 60" Street, West Allis, Wisconsin 53214. The utilities at
1010 S. 60" Street, West Allis, Wisconsin 53214 listed to Daisy ARANZAMENDI.

95. The following information is indicative of ARANZAMENDI-MALDONADO utilizing
1010 S. 60" Street, West Allis, WI [target address #2]:

a. On November 16, 2019, TFO Deschler (UC-3) purchased approximately 38 grams of
fentanyl from ARANZAMENDI-MALDONADO. ARANZAMENDI-MALDONADO drove a
black Chevrolet Malibu displaying Minnesota license plate ASV578, a vehicle used by
ARANZAMENDI-MALDONADO to conduct prior fentanyl sales. After the fentanyl buy,

surveillance units followed ARANZAMENDI-MALDONADO directly back to 1010 S. 60"

30

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 31 0f43 Document 1
 

 

Street, West Allis, WI.

b. On November 16, 2019, TFO Deschler (UC-3) purchased an additional 50 grams of
fentanyl from ARANZAMENDI-MALDONADO. Surveillance units followed
ARANZAMENDI-MALDONADO while he was driving the black Chevrolet Malibu displaying
Minnesota license plate ASV578 from 1010 S. 60" Street [target address #2] to the buy
location. After the fentanyl buy was completed, surveillance units followed ARANZAMENDI-
MALDONADO back to 1010 S. 60" Street. Next, surveillance units observed REYES-
FELICIANO’s, ARANZAMENDI-MALDONADO’s fentanyl source of supply, truck arrive at
the residence and leave within a few minutes. Case agents learned from court authorized
intercepted wire communications between ARANZAMENDI-MALDONADO and REYES-
FELICIANO revealed they were going to meet at 1010 S. 60 Street. ARANZAMENDI-
MALDONADO told REYES-FELICIANO to come to his “crib” [slang for home].

c. On November 18, 2019, at approximately 4:05 p.m., TFO Bialkowski performed a drive
by address check at 1010 S. 60" Street, West Allis, Wisconsin. TFO Bialkowski observed the
black Chevrolet Malibu displaying Minnesota license plate ASV578 parked at target address
#2.

d. On November 19, 2019, at approximately 6:45 a.m., TFO Deschler performed a drive by
address check at 1010 S. 60" Street, West Allis, Wisconsin. TFO Deschler observed the black
Chevrolet Malibu displaying Minnesota license plate ASV578 parked at target address #2.

e. On November 27, 2019, at approximately 7:21 a.m., TFO Deschler performed a drive by
address check at 1010 S. 60 Street, West Allis, Wisconsin. TFO Deschler observed the black

Chevrolet Malibu displaying Minnesota license plate ASV578 parked at target address #2.

31

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 32 of 43 Document 1
 

f. On December 3, 2019, at approximately 9:00 a.m., TFO Deschler performed a drive by
address check at 1010 S. 60" Street, West Allis, Wisconsin. TFO Deschler observed the black
Chevrolet Malibu displaying Minnesota license plate ASV578 parked at target address #2.

g. On December 5, 2019, TFO Deschler purchased approximately 69 grams of fentanyl
from ARANZAMENDI-MALDONADO in West Milwaukee, WI. Surveillance units observed a
silver Jeep Cherokee displaying Wisconsin license plate AEU1545 at 1010 S. 60" Street, West
Allis, WI prior to the UC buy. ARANZAMENDI-MALDONADO drove the silver Jeep
Cherokee from 1010 S. 60 Street to the buy location and sold the fentanyl to TFO Deschler.
After the fentanyl buy, surveillance followed ARANZAMENDI-MALDONADO directly back
to 1010 S. 60" Street where he was seen exiting the vehicle and walking to the residence.

h. On December 10, 2019, at approximately 7:45 a.m., GS Ken Darling performed a drive
by address check at 1010 S. 60" Street, West Allis, Wisconsin. GS Darling observed the black
Chevrolet Malibu displaying Minnesota license plate ASV578 parked at target address #2.

i. On December 10, 2019, at approximately 5:30 p.m., GS Ken Darling performed a drive
by address check at 1010 S. 60" Street, West Allis, Wisconsin. GS Darling observed the black
Chevrolet Malibu displaying Minnesota license plate ASV578 parked at target address #2.

j. On December 12, 2019, at approximately 8:00 a.m., GS Ken Darling performed a drive
by address check at 1010 S. 60" Street, West Allis, Wisconsin. GS Darling observed the black
Chevrolet Malibu displaying Minnesota license plate ASV578 parked at target address #2 nad
and the silver Jeep Cherokee displaying Wisconsin license plate AEU1545 was in the process of
leaving target address #2.

k. On December 18, 2019, at approximately 8:15 a.m., TFO Deschler performed a drive by

32

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 33 of 43 Document 1
 

 

address check at 1010 S. 60 Street, West Allis, Wisconsin. TFO Deschler observed the black
Chevrolet Malibu displaying Minnesota license plate ASV578 parked at target address #2.

1. On December 30, 2019, at approximately 9:35 a.m., TFO Deschler performed a drive by
address check at 1010 S. 60" Street, West Allis, Wisconsin. TFO Deschler observed the black
Chevrolet Malibu displaying Minnesota license plate ASV578 parked at target address #2.

m. On December 31, 2019, at approximately 3:36 p.m., GS Ken Darling performed a drive
by address check at 1010 S. 60" Street, West Allis, Wisconsin. GS Darling observed the black
Chevrolet Malibu displaying Minnesota license plate ASV578 and silver Jeep Cherokee
displaying Wisconsin license plate AEU1545 parked at target address #2.

n. On January 2, 2020, at approximately 8:01 a.m., GS Ken Darling performed a drive by
address check at 1010 S. 60" Street, West Allis, Wisconsin. GS Darling observed the black
Chevrolet Malibu displaying Minnesota license plate ASV578 and silver Jeep Cherokee
displaying Wisconsin license plate AEU1545 parked at target address #2.

Target Address #3: 1912 S. 25 Street, Milwaukee, Wisconsin 53204

96. | Acheck of Wisconsin Department of Transportation (DOT) records showed REYES-
FELICIANO having a driver’s license that was originally issued on January 24, 2018 with an
expiration of October 27, 2020. The address listed on REYES-FELICIANO’s license was 1912
S. 25" Street, Milwaukee, Wisconsin 53204.

97. On November 14, 2019 a utility check was conducted for 1912 S. 25" Street, Milwaukee,
Wisconsin 53204. The utilities at 1912 S. 25" Street, Milwaukee, Wisconsin 53204 listed to
Adolfo REYES.

98. The following information indicates REYES-FELICIANO utilizes 1912 S. 25" Street,

33

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 34 o0f 43 Document 1
 

 

Milwaukee, WI:

a. On May 15, 2019, CS-2 purchased approximately 30.6 grams of fentanyl from Azahel
VELAZQUEZ-MELGOZA. Court authorized intercepted communications between
VELAZQUEZ-MELGOZA and REYES-FELICIANO revealed REYES-FELICIANO as the
fentanyl source of supply. VELAZQUEZ-MELGOZA and REYES-FELICIANO agreed to meet
at 1912 S. 25" Street, Milwaukee, WI, in order for REYES-FELICIANO to give VELAZQUEZ-
MELGOZA the fentanyl. Surveillance agents observed REYES-FELICIANO meet with
VELAZQUEZ-MELGOZA outside of 1912 S. 25" Street and observed REYES-FELICIANO
exit and enter 1912 S. 25" Street during this meeting.

b. On May 22, CS-2 purchased approximately 106 grams of fentany! from Azahel
VELAZQUEZ-MELGOZA. Intercepted phone calls between REYES-FELICIANO and
VELAZQUEZ-MELGOZA revealed REYES-FELICIANO was the fentanyl source of supply.
During the fentanyl purchase, TFO Troy Maas saw REYES-FELICIANO driving the blue 2017
Toyota Corolla IM, bearing Wisconsin registration plate ABZ6627. Shortly after CS-2
purchased the fentanyl from VELAZQUEZ-MELGOZA, TFO Mike Saddy observed the vehicle
driven by VELAZQUEZ-MELGOZA park next to the blue Toyota Corolla bearing Wisconsin
registration plate ABZ6627 in the Amstar gas station, 812 S. Layton Blvd, Milwaukee, WI. TFO
Saddy reported VELAZQUEZ-MELGOZA met with REYES-FELICIANO. After their meeting
and at approximately 1:42 p.m., TFO Brandenmuehl observed the blue 2017 Toyota Corolla
arrive at 1912 S. 25" Street, Milwaukee, WI and park in front of the residence. TFO
Brandenmuehl observed REYES-FELICIANO as the driver of the vehicle. REYES-

FELICIANO was seen exiting the vehicle and entering 1912 S. 25" Street. An unknown

34

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 35 of 43 Document 1
 

Hispanic female was the front seat passenger who exited the passenger seat, sat in the driver’s

seat, and drove the car away. Case agents believe REYES-FELICIANO met with
VELAZQUEZ-MELGOCZA after the fentanyl deal with CS-2 so VELAZQUEZ-MELGOZA
could give the money to REYES-FELICIANO.

c. On July 11, 2019, CS-2 purchased approximately 28 grams of fentanyl from Azahel
VELAZQUEZ-MELGOZA. During the fentanyl deal, VELAZQUEZ-MELGOZA informed
CS-2 that he was meeting a Source of Supply (SOS) at approximately 3:00 p.m. on July 11, 2019
to obtain “regulary boy” [heroin]. Case agents believed VELAZQUEZ-MELGOZA was
referring to his heroin SOS as REYES-FELICIANO. On July 11, 2019, case agents conducted
surveillance of 1912 S. 25 Street, Milwaukee, WI. While conducting surveillance, case agents
observed REYES-FELICIANO exit 1912 S. 25" Street and meet with VELAZQUEZ-
MELGOZA, and two other identified DITO members, Mutaz ABUSHAWISH and Geovanni
VELAZQUEZ-MELGOZA meet on the street in front of 1912 S. 25" Street. At approximately
2:50 p.m., case agents observed VELAZQUEZ-MELGOZA. Based on the May 15, 2019, May
22, 2019, and intercepted calls, case agents believe Azahel VELAZQUEZ-MELGOZA met with
REYES-FELICIANO, his heroin SOS, as well as other DTO members.

c. On December 12, 2019 Detective Binter performed a drive by address check at 1912 S.
25" Street, Milwaukee, Wisconsin. Detective Binter observed REYES-FELICIANO’s black
Dodge Ram displaying Wisconsin Dealer license plate MV4546 parked target address #3. It
appeared to Detective Binter that REYES-FELICIANO and Abushawish MUTAZ, an identified
DTO member were working on REYES-FELICIANO’s truck.

d. On January 3, 2020, at approximately 6:12 p.m, Detective Binter and Detective Archie

35

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 36 of 43 Document 1
 

 

Dunbar performed a drive by address check at 1912 S. 25" Street, Milwaukee, Wisconsin. The
Detectives observed REYES-FELICIANO’s black Dodge Ram displaying Wisconsin Dealer

license plate MV4546 parked in front of target address #3.

36

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 37 of 43 Document 1
 

 

V. CONCLUSION

99. Based on the facts contained within this affidavit, I believe that probable cause exists to
believe that in the State and Eastern District of Wisconsin, and elsewhere, Adolfo REYES-
FELICIANO, Jonathan ARANZAMENDI-MALDONADO, Azahel VELAZQAUEZ-
MELGOZA, and others have committed, are committing, and will commit violations of Title 21,
United States Code, Sections 841 and 846 (illegal narcotics distribution (fentanyl and heroin) and

illegal narcotics trafficking conspiracy (fentanyl and heroin)).

100. Based on the facts contained within this affidavit, I further believe that probable cause
exists to believe that evidence of the offenses described above will be found in the following

locations:

325 Southtowne Place #CC208, South Milwaukee, Wisconsin 53172, to include
all associated vehicles parked on the premises and outbuildings, at this address.
This property is utilized by Adolfo REYES-FELICIANO and Kimberly
ROSARIO-MATIAS. Described as a two-story, multi-family residence
apartment building located on Southtowne Place. The residence has gray siding
and tan brick, black shutters, white trim, and black shingled roof. The apartment
building has entry/exit doors that face Southtowne Place and the parking lot
located behind the building. “CC 325” is posted above both entry/exit doors.

1010 S. 60 Street, West Allis, Wisconsin 53214, to include all associated vehicles
parked on the premises and outbuildings, at this address. This property is utilized by
Johnathan ARANZAMENDI-MALDONADO and Aracelis TORRES-SANTOS.
Described as a two story, multi-family residence located on S. 60" Street. The residence
has light green siding and dark brown brick, white trim, and black shingled roof. The
numbers of 1008 and 1010 are displayed on a displayed on the dark brown brick which is
located on the southwest corner of the residence. The entry/exit door is located on to the
rear and the east side of the residence.

1912 S. 25" Street, Milwaukee, WI 53204, to include all associated vehicles parked on
the premises and outbuildings, at this address. The property is utilized by Adolfo Reyes,
Maria E. Feliciano (aka Maria E. Gonzalez, Maria E. Feliciano-Gonzalez , and Adolfo
REYES-FELICIANO. Described as a two story, single family residence located on S.
25" Street. The residence has green siding, white trim, and black shingled roof. A sign

37

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 38 of 43 Document 1
 

located on the southwest corner of the residence advises surveillance cameras are utilized
at the residence. From the street, multiple surveillance cameras are visible and they are
attached to the front (west side) and south side of the residence. The front door is located
on the west side of the residence.

38

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 39 of 43 Document 1
ATTACHMENT A

1010 S. 60" Street, West Allis, Wisconsin 53214, to include all associated vehicles parked on the
premises and outbuildings, at this address. This property is utilized by Johnathan
ARANZAMENDI-MALDONADO and Aracelis TORRES-SANTOSFELICINO. Described as
a two-story, multi-family residence located on Southtowne Place. The residence has light green
siding and dark brown brick, white trim, and black shingled roof. The numbers of 1008 and
1010 are displayed on the dark brown brick which is located on the southwest corner of the
residence. The entry/exit door is located on the rear, east side of the residence.

 

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 40 of 43 Document 1
 

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 41 of 43 Document 1
 

ATTACHMENT B

Items to be Seized

1) Controlled substances, including fentanyl and heroin, packaging materials, controlled substances
paraphernalia, and other contraband related to drug trafficking and distribution.

2) Allrecords, books, ledgers, records, documents, notes, memoranda or other writings which may
be evidence of narcotic or fentanyl/heroin trafficking or which may be evidence of the location of
assets derived from controlled substance or fentanyl/heroin trafficking;

3) Photographs, film, video tape, audio tape, electronic communication and storage devices, cellular
telephones, electronic tablets and pagers along with all electronic information stored in these
devices, phones and pagers, which may be evidence of narcotic or fentanyl/heroin trafficking or
which may be evidence of the location of assets derived from controlled substance or
fentanyl/heroin trafficking;

4) Bank account records, loan documents, wire transfer records, money order receipts, postal
express mail envelopes, UPS, Fed.Ex, and other mail service receipts and records, bank
statements, safes, safe deposit box keys and records, storage location keys and records, money
containers, financial records and notes showing payment, receipt, concealment, transfer, or
movement of money generated from the sale of controlled substances, or financial transactions
related to the trafficking of controlled substances.;

 

5) Safe deposit box records, safe deposit box keys, safes, lock boxes, storage facility records and
keys, which may be evidence of narcotic or fentanyl/heroin trafficking or which may be evidence
of the location of assets derived from controlled substance or fentanyl/heroin trafficking;

6) Business, payroll benefits, source of income records, which may be evidence of narcotic or
fentanyV/heroin trafficking or which may be evidence of the location of assets derived from
controlled substance or fentanyl/heroin trafficking;

7) Real estate contracts, real estate appraisals, real estate maintenance records, which may be
evidence of narcotic or fentanyl/heroin trafficking or which may be evidence of the location of
assets derived from controlled substance or fentanyl/heroin trafficking;

 

8) Assets, jewelry, precious metals, and cash received from the sale of controlled substances, and
any papers, documents and items evidencing the obtaining, secreting, transferring, or
concealment of assets, jewelry, precious metals or cash received from the sale of controlled
substances, or identifying the purchase, distribution, and facilitation of controlled substance or
fentanyl/heroin trafficking;

Case 2:20-mj-00844-WEC Filed 01/28/20 Page 42 of 43 Document 1

 
Case 2:20-mj-00844-WEC Filed 01/28/20 Page 43 of 43 Document 1
